Citation Nr: 0300106	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  99-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether a November 23, 1998 rating decision denial of 
entitlement to service connection for depression, as 
secondary to the veteran's service-connected headache 
disability, was timely appealed.

2.  Whether a November 23, 1998 rating decision denial of 
entitlement to service connection for an eye disability, 
as secondary to the veteran's service-connected headache 
disability, was timely appealed.

(On the merits adjudication of the issues of entitlement 
to service connection for a psychiatric disability, to 
include depression, and for an eye disability, both as 
secondary to the veteran's service-connected headache 
disability, will be subject of a later decision of the 
Board of Veterans' Appeals (Board)).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from March 1990 to 
January 1993.

These matters are before the Board of Veterans' Appeals 
(Board) from a November 23, 1998 rating decision, by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska. 

The November 23, 1998 rating decision included denials of 
the veteran's claims for service connection for depression 
and for service connection for an eye disability, both as 
secondary to a service-connected headache disability.  In 
July 2001, the Board issued a decision which granted 
service connection for herpes zoster/shingles, which 
denied several increased rating claims, and which remanded 
several more claims.  In the introduction of that Board 
decision, the Board noted that the November 1998 rating 
decision had included denials of claims for service 
connection for depression and for an eye disability on a 
secondary basis.  The Board then stated that substantive 
appeals had not been received with respect to those 
issues, and that those issues were not before the Board.  
In May 2002, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion of the 
parties and vacated that part of the Board's July 2001 
decision that declined jurisdiction over the appeals for 
service connection for depression and loss of vision.  The 
implementing order dismissed the veteran's appeals as to 
the remaining issues.

In a letter dated in March 2000 the veteran's 
representative claimed that there was clear and 
unmistakable error (CUE) in the November 23, 1998 rating 
decision.  On an April 2000 substantive appeal, the 
veteran also indicated that he wanted to appeal an issue 
of clear and unmistakable error.  The Board refers the 
veteran's CUE claim to the RO for appropriate 
consideration. 

The Board is undertaking additional development on the 
issues of entitlement to service connection for a 
psychiatric disability, to include depression, and for an 
eye disability, both as secondary to the veteran's 
service-connected headache disability,  pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  On December 3, 1998, the RO issued notice of a 
November 23, 1998 rating action, wherein the RO denied the 
veteran's claims for service connection for depression and 
for service connection for an eye disability, both as 
secondary to a service-connected headache disability.

2.  The veteran submitted a timely Notice of Disagreement 
and the RO issued a Statement of the Case in March 1999, 
with an attachment which advised him he had one year from 
the date of notice of the RO decision to complete his 
appeal.

3.  In August 1999, the RO issued a Supplemental Statement 
of the Case (SSOC) that included references to the issues 
of service connection for depression and an eye 
disability, with a cover letter advising the veteran he 
had 60 days to perfect an appeal of any issue not included 
in a prior substantive appeal.

4.  In September 1999, the veteran submitted duplicate 
medical evidence which had already been considered by the 
RO in the March 1999 Statement of the Case.

5.  The RO issued a Supplemental Statement of the Case in 
March 2000 which noted that all evidence with respect to 
the depression and eye claims had been reviewed in a prior 
Statement of the Case (SOC), but advised the veteran in a 
cover letter to the SSOC that he had 60 days to perfect an 
appeal of any issue not included in a prior substantive 
appeal.

6.  On April 3, 2000, the veteran submitted an "addendum-
NOD" noting continued disagreement with the denial of 
service connection including for depression and an eye 
disability.  

7.  Justifiable reliance on VA communications relative to 
the timely appeal of the November 23, 1998 RO denial of 
service connection for depression and an eye disability 
has been demonstrated.


CONCLUSIONS OF LAW

1.  The veteran did timely perfect an appeal of a November 
23, 1998 rating decision denial of service connection for 
depression as secondary to a service-connected headache 
disability, and the Board does have appellate jurisdiction 
to consider this claim.  38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303 (2002).

2.  The veteran did timely perfect an appeal of a November 
23, 1998 rating decision denial of service connection for 
an eye disability as secondary to a service-connected 
headache disability, and the Board does have appellate 
jurisdiction to consider this claim.  38 C.F.R. §§ 20.200, 
20.202, 20.302(b), 20.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a 
Substantive Appeal is timely, at any stage in a proceeding 
before it, regardless of whether the agency of original 
jurisdiction addressed such question(s).  When the Board, 
on its own initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative(s), if any, will be given notice of 
the potential jurisdictional defect(s) and granted a 
period of 60 days following the date on which such notice 
is mailed to present written argument and additional 
evidence relevant to jurisdiction and to request a hearing 
to present oral argument on the jurisdictional 
question(s).  The date of mailing of the notice will be 
presumed to be the same as the date stamped on the letter 
of notification.  The Board may dismiss any case over 
which it determines it does not have jurisdiction.  66 
Fed. Reg. 53339-53340 (Oct. 22, 2001) (codified at 38 
C.F.R. § 20.101(d)).

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so 
in the first instance is prejudicial to the appellant. 
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  The Board 
notes that the April 26, 2002 Joint Motion for Partial 
Remand and to Stay Further Proceedings (joint motion), as 
granted by the May 7, 2002 Court Order, documents that the 
veteran had notice that the issues of timeliness of the 
substantive appeal for his claims for service connection 
for depression and eye disabilities on a secondary basis 
were being remanded to the Board for consideration.  The 
joint motion included the pertinent regulations regarding 
the timeliness of a substantive appeal.  In a July 2002 
letter, the veteran's attorney was notified that the Board 
had received the Court's remand decision and that he could 
submit additional argument and or evidence within 90 days.  
The July 2002 letter also referenced 38 C.F.R. § 20.1304 
(2001), as amended by, 67 Fed. Reg. 3099 (Jan.23, 2002) 
which provides for the submission of additional evidence 
or a request for a personal hearing.  To date, there has 
been no response from the veteran or his representative.  
As such, the Board finds that the veteran was afforded 
appropriate procedural protections to assure adequate 
notice and chance to be heard on the timeliness aspects of 
his claims.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099 (2000) 
(codified at 38 U.S.C.A. § 5107).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, § 
3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 U.S.C.A. § 
5103A.

It is evident that the RO has not considered this matter 
in light of the changes effected by the VCAA.  That 
notwithstanding, the question herein presented, that of 
timeliness of filing of a Substantive Appeal, is by 
definition a legal one, and one governed not by the facts 
presented but by the controlling laws and regulations.  
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  As 
noted above, the record establishes that the veteran had 
knowledge of the laws and regulations governing the 
timeliness of appeal issues, and in the July 2002 letter, 
the Board invited the veteran and his representative to 
submit within 90 days argument or evidence as to why they 
thought that the veteran's Substantive Appeal was filed on 
time.  Thus, there is found to be no possibility of 
prejudice to the veteran were the Board to proceed to 
address the timeliness of the appeal question in an effort 
to ascertain whether the Board has jurisdiction.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Similarly, all 
evidence needed to adjudicate the matters herein addressed 
has been obtained, and no prejudice to the veteran would 
therefore result, despite the fact that the RO has not 
been afforded the opportunity to consider whether any 
additional notification or development actions are 
required under the VCAA.

An appeal to the Board is initiated by filing a timely 
Notice of Disagreement, and is perfected by filing a 
timely Substantive Appeal.  38 C.F.R. §§ 20.200, 20.202.  
The Substantive Appeal may be set forth on a VA Form 9 
("Appeal to the Board of Veterans' Appeals"), or a 
predecessor form, or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to the errors of fact or law made by 
the RO.  38 C.F.R. § 20.202.

Effective February 11, 1997, to be considered timely, the 
Substantive Appeal must be filed within 60 days from the 
date that the RO mails the SOC to the appellant, within 
the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  
66 Fed. Reg. 50318-50319 (Oct. 3, 2001) (codified at 38 
C.F.R. §§ 20.302(b)(1)); 38 C.F.R. § 20.303.  

If a claimant submits additional evidence within one year 
of the date of mailing of the notification of the 
determination being appealed, and that evidence requires 
that the claimant be furnished a SSOC, then the time to 
submit a Substantive Appeal shall end not sooner than 60 
days after such SSOC is mailed to the appellant, even if 
the 60-day period extends beyond the expiration of the one 
year appeal period.  66 Fed. Reg. 50318-50319 (Oct. 3, 
2001) (codified at 38 C.F.R. § 20.302(b)(2)).  Otherwise, 
the filing of additional evidence after receipt of notice 
of an adverse determination does not extend the time limit 
for initiating or completing an appeal from that 
determination.  66 Fed. Reg. 50318-50319 (Oct. 3, 2001) 
(codified at 38 C.F.R. § 20.304).

The Court has held that, if the claimant fails to file a 
Substantive Appeal in a timely manner, he is statutorily 
barred from appealing the RO decision.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

As noted above, by rating action in November 1998 the RO 
denied the veteran's claims for service connection for 
depression and for service connection for an eye 
disability, both as secondary to a service-connected 
headache disability.  The RO sent the veteran notice of 
these denials in a letter dated December 3, 1998.  

In December 1998 the RO received a Notice of Disagreement 
from the veteran's representative, which specifically 
noted that the veteran disagreed with the denial of those 
issues.  

In March 1999 the RO issued a Statement of the Case which 
informed the veteran as to why his claims for service 
connection for depression and for an eye disability had 
been denied by the RO.  An attachment to the SOC advised 
him of the one year time limit to complete an appeal.

The veteran's representative submitted a substantive 
appeal on behalf of the veteran in April 1999 which 
identified the specific service connection and increased 
rating claims that the veteran wished to appeal.  However, 
the claims for service connection for depression and for 
an eye disability were not included among those issues.  
Consequently, this document can not be considered a 
substantive appeal with respect to the veteran's 
depression and eye claims.  See 38 C.F.R. § 20.202 (If the 
Statement of the Case addresses several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.)

In August 1999, the RO issued a Supplemental Statement of 
the Case (SSOC) that included references to the issues of 
service connection for depression and an eye disability, 
with a cover letter advising the veteran he had 60 days to 
perfect an appeal of any issue not included in a prior 
substantive appeal.

On September 13, 1999 the veteran submitted duplicate 
medical evidence.  All of this medical evidence had 
already been received by the RO prior to the March 1999 
Statement of the Case.  

In March 2000 the RO issued a Supplemental Statement of 
the Case.  This SSOC indicated that the new evidence being 
considered was the October 1999 VA examination report 
relative to a foot disability.  With respect to the 
veteran's depression and eye claims, this SSOC indicated 
that the veteran had been informed of the reasons and 
bases for these denials in the prior SOC.  However, these 
issues were listed in the SSOC with decisions reflecting 
continued denial.  The veteran was advised in a cover 
letter to the SSOC that he had 60 days to perfect an 
appeal of any listed issue not included in a prior 
substantive appeal.

A substantive appeal ("addendum-NOD") which included the 
issues of service connection for depression and service 
connection for an eye disability was received by the RO on 
April 3, 2000.

The Board notes that the April 2000 substantive appeal 
with respect to the depression and eye claims was not 
received within 60 days of the March 1999 SOC.  The Board 
further notes that the April 2000 substantive appeal with 
respect to the depression and eye claims was not received 
prior to December 3, 1999, that is, within a year of the 
December 3, 1998 notice of the November 23, 1998 rating 
decision.

The veteran did submit duplicate medical documents on 
September 13, 1999, which was within one year of the 
December 3, 1998 notice of the November 23, 1998 rating 
decision.  However, the Board finds that this submission 
of evidence can not be considered additional evidence 
requiring that the claimant be furnished a SSOC as 
described by 38 C.F.R. § 20.302(b)(2).  Since all the 
evidence submitted on September 13, 1999 was already of 
record it is not considered "additional" evidence.  
Furthermore this submission did not require the RO to 
issue a SSOC with regard to the depression and eye claims.  

Nevertheless, an SSOC was issued in March 2000, that 
listed the veteran's depression and eye claims as issues, 
and noted continued denial decisions relative to those 
issues, albeit evidence relevant thereto was not discussed 
therein.  As such, with resolution of doubt in the 
veteran's favor, the Board finds that it was not 
unreasonable for the veteran to rely on information 
provided by VA cover letter to the March 2000 SSOC 
relative to the time period afforded to timely complete an 
appeal of the issues listed, which had not been addressed 
in a prior substantive appeal.

Consequently, as the veteran's April 2000 substantive 
appeal was received within 60 days of the March 2000 SSOC, 
the time limit extension exception of 38 C.F.R. 
§ 20.302(b) is for application in the veteran's case.

Therefore, the Board finds that a timely substantive 
appeal was submitted regarding the issues of service 
connection for depression and service connection for an 
eye disability, and that the Board has jurisdiction to 
adjudicate those claims.  To this extent, the appeals are 
allowed.


ORDER

The November 23, 1998 RO denial of a claim for service 
connection for depression as secondary to service-
connected headache disability was timely appealed, and the 
matter, to this extent, is granted.

The November 23, 1998 RO denial of a claim for service 
connection for an eye disability as secondary to service-
connected headache disability was timely appealed, and the 
matter, to this extent, is granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


